Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered February 7, 2000, convicting him of robbery in the first degree and robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty was knowingly, voluntarily, and intelligently entered (see, People v Harris, 61 NY2d 9). We reject the defendant’s contention that the court erred in denying his motion to withdraw his plea of guilty without holding a hearing (see, People v Quijada-Lopez, 256 AD2d 478; People v Bonds, 254 AD2d 430).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Krausman, Goldstein and Schmidt, JJ., concur.